     Case 4:18-cr-00263-JGZ-JR Document 118 Filed 02/03/20 Page 1 of 5



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RAQUEL ARELLANO
 3   Assistant United States Attorney
     AZ State Bar No.: 011796
 4   CHRISTINE A. MELTON
     Assistant United States Attorney
 5   AZ State Bar No.: 021649
     United States Courthouse
 6   405 W. Congress, Suite 4800
     Tucson, Arizona 85701
 7   raquel.arellano@usdoj.gov
     christine.melton@usdoj.gov
 8   Telephone: (520) 620-7300
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
     United States of America,                               CR 18-00263-TUC-JGZ (JR)
12
                             Plaintiff,                    GOVERNMENT’S PROPOSED
13                                                               VOIR DIRE
             vs.
14
15   Robert Francis Krebs,
16                          Defendant.
17
18
19          Plaintiff, the United States of America, pursuant to Rule 24(a) of the Federal Rules
20   of Criminal Procedure submits the following proposed voir dire questions to the Court and
21   respectfully requests the Court to ask these questions of prospective jurors in this case:
22
23          1. If you are selected as a juror in this case, you will be instructed that you must
24             follow the law as the Court gives it to you. Is there anyone on the panel who
25             feels they could not convict someone of a law with which they do not agree,
26             even if the government proves its case beyond a reasonable doubt?
27
28
     Case 4:18-cr-00263-JGZ-JR Document 118 Filed 02/03/20 Page 2 of 5




 1        2. Do you, or a member of your family, or close friend work in any field or position
 2           that involves banks or credit unions? What specifically? Is there anything about
 3           the work or experiences that would make it difficult to be fair and impartial if
 4           you were selected as a juror in this case?
 5
 6        3. This case involves the robbery of the Pyramid Federal Credit Union located at
 7           4491 N. Oracle Road, Tucson, Arizona, that occurred on or about January 12,
 8           2018. Is anyone familiar with this credit union location or the surrounding areas?
 9           If so, how?
10
11        4. Has anyone read, heard or seen anything about this case other than what you
12           have been told today?
13
14        5. You will be instructed not to use the computer or internet to research this case,
15           or issues that arise in this case, legal or otherwise. Will you promise to do so?
16
17        6. Does anyone on the panel believe that federal laws in general punish too harshly?
18           Do you understand that if selected to serve as a juror in this case, you will be
19           instructed that you are not to consider punishment as that is for the court to
20           decide? Will you be able to put any consideration of punishment out of your
21           minds and consider only the facts of the case based on the evidence introduced?
22
23        7. Does anyone on the panel believe the judicial system in general is unfair? If
24           “yes,” please explain why. Would these feelings prevent you from being fair
25           and impartial in this case?
26
27
28


                                              -2-
     Case 4:18-cr-00263-JGZ-JR Document 118 Filed 02/03/20 Page 3 of 5




 1        8. Do you have any strong feelings regarding any government policies which
 2           would prevent you from giving either the government or the defendant a fair
 3           trial?
 4
 5        9. Is there anyone on the panel who has negative feelings toward, or has had a
 6           negative experience with, the Federal Bureau of Investigation, Tucson Police
 7           Department, or other law enforcement officials?
 8
 9        10. Is there anyone on the panel who has negative feelings toward, or has had a
10           negative experience with, members of a private security department, such as
11           retail security?
12
13        11. What, if any, magazines do you subscribe to?
14
15        12. Has anyone on the panel or have any members of your family or any of your
16           close friends ever been charged with a criminal offense? If so, would that in any
17           manner tend to prejudice you, affect your ability to evaluate the evidence or
18           otherwise affect your deliberations in this case?
19
20        13. Does anyone have a close friend or relative sentenced to federal or state prison?
21
22        14. Has anyone on the panel ever been the subject of an investigation by a federal
23           agency or have any case pending in federal court at this time?
24
25        15. Has anyone on the panel or have any members of your family or any of your
26           close friends ever been a victim or a witness in any criminal case? If so, did that
27           experience leave a lasting impression? Would that prior experience prevent you
28           from being fair and impartial if you were selected as a juror in this matter?


                                              -3-
     Case 4:18-cr-00263-JGZ-JR Document 118 Filed 02/03/20 Page 4 of 5




 1        16. Has anyone on the panel had any training or education in law? What area of
 2           law? Will you be able to set aside any preconceived notions of the law and follow
 3           instructions as given to you by the judge?
 4
 5        17. Does anyone on the panel have any members of their families or close friends
 6           that are lawyers? What area of law? Do they discuss cases with you? If they
 7           do, do you feel those discussions would affect your ability to be fair and
 8           impartial if you were selected as a juror in this case?
 9
10        18. Is there anyone on the panel who would refuse to evaluate and reject a witness’
11           testimony for the sole reason that the witness has been previously convicted of
12           a crime, regardless of the content of the testimony?
13
14        19. Does anyone on the panel, because of cultural, moral, religious or other beliefs,
15           feel that they could not stand in judgment of another individual, or would
16           otherwise have difficulty being a juror in a case such as this?
17
18        20. Does anyone on the panel suffer from a physical or mental issue that would
19           prevent them from being able to serve as a juror in this case? Is anyone on the
20           panel currently being treated by a physician or receiving counseling for issues
21           that would affect their ability to serve as jurors if selected?
22
23        21. Does anyone on the panel know each other? Would that relationship affect your
24           ability to be fair and impartial and consider the evidence individually?
25
26        22. Would any member of the panel hold the Government to a burden of proving a
27           defendant guilty beyond all doubt or to a mathematical certainty rather than
28           beyond a doubt that is reasonable? If the government proved its case beyond a


                                               -4-
     Case 4:18-cr-00263-JGZ-JR Document 118 Filed 02/03/20 Page 5 of 5




 1             reasonable doubt, which the court will define for you, what would your verdict
 2             be?
 3
 4         23. Does anyone on the panel believe they have the ability, through extrasensory
 5             perception, clairvoyance, or through any other methods or means, to reach a
 6             decision about an accused=s innocence, guilt or veracity? If so, please describe
 7             that condition.
 8
 9         24. Does any member of the panel, for any reason whatsoever, whether I have
10             covered the subject or not, believe he or she could not be a fair and impartial
11             juror in this case?
12
13         Respectfully submitted this 3rd day of February, 2020.
14                                                   MICHAEL BAILEY
                                                     United States Attorney
15                                                   District of Arizona
16                                                   S/ Raquel Arellano
17                                                   RAQUEL ARELLANO
18                                                   s/Christine A. Melton
19                                                   CHRISTINE A. MELTON
                                                     Assistant U.S. Attorneys
20
     Copy of the foregoing served electronically
21   this 3rd day of February, 2020 to:
22   Jorge L. Costales, Esq.
     Gregory Berger, Esq.
23   Attorneys for the Defendant
24
25
26
27
28


                                               -5-
